McCulloch, C. J., (dissenting). The remark of the prosecuting attorney was undoubtedly improper, but I am unwilling to declare that the trial judge failed to adequately withdraw the remark from consideration by the jury so as to remove its prejudicial effect. The court, on objection being made by appellant’s counsel, stated that the remark was improper and that the jury should not consider it. The inference from the objectionable remark was that there was other testimony which, if disclosed, would be damaging to appellant, but I cannot see any sound reason why the effect of such remark should be deemed so damaging and ineradicable that the admonition of the trial court was ineffectual to remove it from the consideration of the jury. It seems to me, on the contrary, that the intimation of the attorney that he was in possession of other undisclosed facts was so unreasonable that men of ordinary intelligence would not accept it as true. Such men on the jury must have treated it as a mere exaggeration on the part of the attorney, born of his overzealousness, and the statement was calculated, I think, to weaken the State’s case in the minds of such men. Be that as it may, however, the court admonished the jury not to consider the statement. Why wasn’t that sufficient? The majority say that the court should have been more emphatic, in the admonition — should have stopped the trial and required the prosecuting attorney to prove what he had stated, or should have told the jury that the prosecuting attorney did not have any further proof. The record does not, of course, reflect the court’s manner or tone of voice, but we should assume that they were in keeping with the importance of the incident, and that the court, in the exercise of discretion, did all that was deemed necessary to remove the prejudicial effect of the improper remark. Counsel for appellant did not ask for any further action by the court, and, so far as the record discloses, were satisfied with what the court did. St. L. I. M. & S. R. Co. v. Drumright, 112 Ark. 452. We should, at least, respect the trial court’s exercise of discretion in this regard, unless there has been a clear abuse of that discretion, and I fail to discover any abuse, in this instance. The following language of this court, used under similar circumstances, is appropriate: “The court might have been a little more emphatic in instructing the jury on the subject, but we do not think we can safely circumscribe trial judges to such minuteness of expression as asked in this controversy. They are present conducting the trial, and it is only in case of manifest abuse of discretion that they should be interfered- with; The same may be said, but with still more emphasis, as to the court’s refusal to reprimand the prosecuting attorney: The persistency in disobedience of the rules of the. court, and contumaciousness in unbecoming conduct generally, which alone would call forth a reprimand of a public officer representing the State, are matters to be dealt with cautiously, for fear that the remedy may prove worse than the disease. Each judge ought to and does have a sound discretion when and where to employ this method of -discretion, and this discretion ought not to-be controlled by appellate courts except in extreme cases and where the Control is-clearly right and proper.” In K. C. S. R. Co. v. Murphy, 74 Ark. 256, we said: “As a general rule an objection by the opposing counsel, promptly interposed, followed by a rebuke from the bench and an admonition from the presiding judge to disregard prejudicial statements, is sufficient to cure the prejudice.” In Browning v. State, 84 Ark. 131, where the attorney for the State in a criminal prosecution had, in his argument to the jury, made a highly improper statement, Judge Battle, after referring to the rule laid down in the Murphy case, supra, said: “The appellant promptly interposed an objection to the remark of counsel, and the court directed the jury to disregard it, and thereby rebuked the counsel for making the same.” So in the present case the admonition of the court in sustaining the objection made by appellant’s counsel was a rebuke to the State’s attorney as well as a direction to the jury not to consider the remark. It seems to me, with all respect for the opinion of my brethren, that it would have been a novel proceeding — one certainly not in keeping with the dignity of the occasion — for the trial court to tell the jury that the prosecuting attorney had no additional testimony tending to establish appellant’s guilt, or to stop the trial and demand of the attorney proof of his statements. The opinion in this case is not, I think, in line with recent decisions of this court on the subject under discussion. Fox v. State, 102 Ark. 393; Harris v. State, 140 Ark. 13; Sims v. State, 131 Ark. 185; Williamson v. State, 131 Ark. 264; Seaton v. State, 151 Ark. 240. "We said in the cases above cited that we would assume that the jury heeded the admonition of the court and did not consider the improper remarks of the prosecuting attorney. A similar presumption should be indulged in the present case. The evidence is sufficient, we all agree, to sustain the verdict, and the judgment should not, in my opinion, be disturbed on account of the improper remarks of the attorney, which the court directed the jury no't tó consider.